RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2601-15T4


J.T.,

        Petitioner-Appellant,

v.

DEPARTMENT OF CHILDREN
AND FAMILIES, DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

        Respondent-Respondent.

____________________________________________

              Submitted May 9, 2017 – Decided May 22, 2017

              Before Judges Reisner, Rothstadt and Mayer.

              On appeal from the New Jersey Department of
              Children and Families, Division of Child
              Protection and Permanency, Investigation No.
              19627157.

              Williams Law Group, LLC, attorneys for
              appellant (Allison Williams, of counsel and
              on the brief; Victoria D. Miranda, on the
              brief).

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Andrea M. Silkowitz,
              Assistant Attorney General, of counsel;
         Christina Duclos, Deputy Attorney General, on
         the brief).

PER CURIAM
     We have been advised prior to argument that this matter has

been amicably adjusted, and the parties have stipulated to the

dismissal of this appeal.   Accordingly, the appeal is dismissed

with prejudice and without costs.




                               2                         A-2601-15T4